               Case 2:20-cr-00054 Document 126 Filed 07/21/21 Page 1 of 2 PageID #: 757

                                  District Judge Daybook Entry

           United States District Court - Southern District of West Virginia at Charleston
 Date: 7/21/2021                  Case Number 2:20-cr-00054

 Case Style                 USA vs. Nedeltcho Vladimirov
 Type of hearing            Criminal Jury Trial - Day 3
 Before the Honorable: 2516-Berger
 Court Reporter             Lisa Cook                                     Courtroom Deputy Kierstin Tudor
 Attorney(s) for the Plaintiff or Government
 Andrew Tessman & Erik Goes
 Attorney(s) for the Defendant(s)
 Timothy LaFon
 Law Clerk                  Claire Jarrell
 Probation Officer

                                                      Court Times

  Start Time         Stop Time                                     Court Time Description

    9:02 AM          10:00 AM                  Court actively conducting trial proceedings/Contested proceedings


   10:24 AM          10:40 AM                  Court actively conducting trial proceedings/Contested proceedings


   11:02 AM          12:58 PM                  Court actively conducting trial proceedings/Contested proceedings


    2:47 PM           2:49 PM                  Court actively conducting trial proceedings/Contested proceedings


    5:34 PM           5:41 PM                  Court actively conducting trial proceedings/Contested proceedings


    5:53 PM           5:55 PM                  Court actively conducting trial proceedings/Contested proceedings


Court actively conducting trial proceedings/Contested proceedings 03:21


                                                     Courtroom Notes

Jury Trial – Day 3

Court resumed at 9:02 a.m.
Jury present.
Defendant calls NEDELTCHO VLADIMIROV; oath given.
Direct by Mr. LaFon.
Def’t Ex 1 marked and admitted.
Def’t Ex 2 marked and admitted.
Def’t Ex 9 marked and admitted.
Cross by Mr. Tessman.
Redirect.
Defense rests.
               Case 2:20-cr-00054 Document 126 Filed 07/21/21 Page 2 of 2 PageID #: 758
Government has no rebuttal evidence.
Jury excused at 9:59 a.m.
Court addresses matters with counsel.
Mr. LaFon renews Defendant’s motions for acquittal.
Court takes recess at 10:00 a.m.

Court resumed at 10:24 a.m.
Court goes over proposed jury charge with counsel.
Court DENIES Defendant’s motion for acquittal as to Count One.
Court DENIES Defendant’s motion for acquittal as to Counts Two, Three and Four.
Court takes recess at 10:40 a.m.

Court resumed at 11:02 a.m.
Jury present.
Court gives jury instructions to jury.
Mr. Goes begins closing for the United States.
Mr. LaFon makes closing for the Defendant.
Mr. Goes concludes closing for the United States.
Court concludes final instructions to jury.
Alternate is excused.
Jury excused to deliberate at 12:58 p.m.
Court recessed at 12:58 p.m.

Court resumed at 2:47 p.m.
Jury requests lunch break.
Jury excused.
Court recessed at 2:49 p.m.
[Court Ex 1 (jury note) marked]

Court resumed at 5:34 p.m.
Jury has reached a verdict.
Jury brought in.
Court inspects verdict and reads same aloud.
Defendant found guilty as to Counts One, Two, Three and Four.
Court polls jury.
Court recessed at 5:41 p.m.
[Court Ex 2 (jury note) marked]

Court resumed at 5:53 p.m.
Sentencing set for November 18, 2021, at 10:00 a.m.
Defendant remanded.
Court recessed at 5:55 p.m.
